Citation Nr: 9914421	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-14 641	)	DATE
	)                               
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic entitlement to accrued benefits.

3.  Basic entitlement to non-service connected death pension.


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from August 1946 to September 1949.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in March 1998.  That decision denied the 
appellant's claims of entitlement service connection for the 
cause of the veteran's death, accrued benefits by a surviving 
spouse and death pension.  The case has been forwarded to the 
Board of Veterans' Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The appellant filed her claim of entitlement to accrued 
benefits on October 10, 1996.

3.  The veteran had recognized active service with the New 
Philippine Scouts from August 1946 to April 1949.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well-grounded. 38 
U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1998);  38 
C.F.R. 3.1000(c) (1998).

3.  The appellant does not meet the legal requirements for 
eligibility for entitlement to death pension benefits.  
38 U.S.C.A. §§ 107(b), 1521(j), 1541 (West 1991 & Supp. 
1998);  38 C.F.R. §§  3.8, 3.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
the cause of the veteran's death.

Criteria

The threshold question that must be resolved with regard to 
this claim is whether the appellant has presented evidence of 
a well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 ,81 (1990).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder is 
service connected is not sufficient; the appellant must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented in the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either was a principal 
or a contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The basic elements of a well-grounded claim for service 
connection and the type of evidence required to meet each 
element are as follows:

(1) Competent evidence of current 
disability (medical diagnosis); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992);

(2) Evidence of incurrence or aggravation 
of disease or injury in service (lay or 
medical evidence); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); 
Layno v. Brown, 6 Vet. App. 465 (1994); 
and

(3) Evidence of a nexus between the in-
service injury or disease and the current 
disability (Medical evidence or 
presumption that certain disabilities 
manifest within certain periods are 
related to service); Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Review of the claims file discloses that at the time of the 
veteran's death, service connection was not in effect for any 
disability, nor was a claim pending.  The Board notes that 
the RO requested medical records from a variety of sources 
identified by the appellant.  These medical records were not 
available.

The certificate of death reveals that the veteran died of 
cardiorespiratory arrest with an antecedent cause of chronic 
renal failure and a contributing cause of pneumonia.  The 
veteran died at Calamba Medical Center in December 1993.

The appellant has argued that the veteran's death was caused 
by medical disorders that dated to the veteran's period of 
active service with the Philippine Scouts from 1946 to 1949. 

VA has been unable to obtain service medical records which 
are presumed lost in the 1973 National Personnel Records 
Center fire.  In cases such as these, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367  (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The  Board's analysis of this 
appellant's claim was undertaken with this duty in mind. 

The appellant has submitted affidavits from D.P. and E.E., 
dated in December 1996.  These men stated that they served 
with the veteran and observed him complaining of dyspnea, 
chest pain, and other sickness.  Also submitted was an 
affidavit of A.G. and G.L., also dated in December 1996.  
They noted that they were neighbors of the veteran and knew 
he was suffering from shortness of breath, dyspnea, and 
always complaining of chest pains.  

For the purpose of this decision, the Board will assume that 
the veteran did in fact suffer from some type of 
cardiorespiratory disorder during his period of active 
service from 1946 to 1949.

Although the appellant asserts her entitlement to the benefit 
sought, because she is not a medical expert, she is not 
competent to express an opinion regarding the medical 
causation of the veteran's terminal illness.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent evidence of record to 
support the contention that there is a relationship between 
any cardiorespiratory disorder during the veteran's active 
service and the ultimate cause of his death.  That is, the 
only evidence that the cause of the veteran's death is 
related to his service is the opinion of the appellant.  As 
she has not been shown to have any medical training, her 
opinion as to the relationship between the veteran's service 
and the cause of his death is not considered competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93.

Without medical evidence that the cause of the veteran's 
death is related to service, the Board must find that 
appellant's claim for service connection for the cause of the 
veteran's death is not well-grounded.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
additional evidence that has not already been requested or 
obtained that would well ground her claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant's has not submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the doctrine of reasonable doubt has no 
application to her case.



II.  Basic entitlement to accrued benefits.

Factual Background

The basic facts are as follows.  The veteran died on 
December [redacted], 1993.  The widow filed her claim of 
entitlement to VA death benefits on October 10, 1996.

Criteria

The laws and regulations provide that periodic monetary 
benefits authorized under the laws of the VA to which a 
veteran was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at the date 
of death, and due and unpaid for the period not to exceed 2 
years prior to the last date of entitlement as provided, will 
upon the death of such person be paid to his spouse. 
38 U.S.C.A. § 5121 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.1000 (1998).

In the case of Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
construed the provisions of 38 U.S.C.A. §§ 5121 and 5101(a), 
and found that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.

In addition, 38 U.S.C.A. § 5121(c) requires that applications 
for accrued benefits must be filed within one year after the 
date of the veteran's death.  See also 38 C.F.R. § 3.1000(c).


Analysis

The record shows that the veteran was not service-connected 
for any disability during his lifetime, he never submitted a 
claim of entitlement to service connection for any 
disability, and the appellant submitted her claim more than 
one year subsequent to his death.  Under 38 U.S.C.A. § 5121, 
38 C.F.R. § 3.1000(c), and the Federal Circuit's holding in 
Jones, the appellant is not entitled to accrued benefits as a 
matter of law. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  In the case at hand, the 
appellant, as a consequence of her failure to submit a timely 
application for accrued benefits, has not established 
entitlement under the law or that her claim has legal merit.  
This claim, accordingly, must be denied and the appeal to the 
Board terminated.


III.  Basic entitlement to nonservice-
connected death pension benefits.

Criteria

The threshold question that must be resolved with regard to 
the claim of entitlement to death pension benefits is whether 
the appellant has submitted a meritorious claim which might 
entitle her to the VA benefit she seeks.  If the claim fails 
because of the absence of legal merit or lack of entitlement 
under the law, the claim must be denied as a matter of law.  
Id.

The pertinent law and regulations in this case authorize the 
payment of pension benefits to the spouse of a deceased 
veteran of a period of war who met certain service 
requirements.  38 U.S.C.A. §§ 1502, 1521(j) (West 1991).

The basis of the denial of benefits is not merely on a 
regulation promulgated by VA, but rather on the basis of 
38 U.S.C.A. § 107 (West 1991 & Supp. 1998) upon which 
38 C.F.R. § 3.8(b) (1998) is based.  That law provides that 
certain types of service are excluded from constituting the 
requisite military service for the award of death pension 
benefits.  Service in the Philippine Scouts under section 14 
of the Armed Forces Voluntary Recruitment Act of 1945 shall 
not be deemed to have been active military service for the 
purpose of granting nonservice-connected disability pension.  
38 U.S.C.A. § 107(b) (West 1991).

The veteran served with the Philippine Scouts from August 
1946 to September 1949, as recognized by the U.S. military.  
Although the veteran did have military service under the 
command and control of the United States, the appellant is 
not, by law, entitled to death pension benefits for the 
veteran's period of service.  38 C.F.R. § 3.8 (1998).


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of death, the 
appeal is denied.

Basic entitlement to accrued benefits  is denied.

Basic entitlement to nonservice-connected death pension 
benefits is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



